UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52445 ECO VENTURES GROUP, INC. (Name of registrant as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7432 State Road 50, Suite 101 Groveland, FL (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at July 16, 2012 Common Stock, $0.001 Par Value ECO VENTURES GROUP, INC. (a development stage company) INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – May 31, 2012 (Unaudited) and August 31, 2011 3 Unaudited CondensedConsolidated Statements of Operations – Three and Nine Months Ended May 31, 2012; Three Months and the Period from November 9, 2010 (date of inception) through May 31, 2011andfor the period from November 9, 2010 (date of inception) through May 31, 2012 4 Unaudited Condensed Consolidated Statement of Equity (Deficit)-Nine Months Ended May 31, 2012 5 Unaudited CondensedConsolidated Statements of Cash Flows – Nine Months Ended May 31, 2012; For the period from November 9, 2010 (date of inception) through May 31, 2011 and For the period from November 9, 2010 (date of inception) through May 31, 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II Other Information Item 1 Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5 Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) (A Development Stage Company) Condensed Consolidated Balance Sheets Assets May 31, August31, (unaudited) Current assets: Cash $ $ Deposits Total current assets Property, plant and equipment Total assets $ $ Liabilities and Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, related parties Advances, related parties Total current liabilities Commitments and contingencies - - (Deficit) Equity: Preferred stock, $0.001 par value; 100,000,000 shares authorized Series A cumulative convertible preferred stock, $0.001 par value; 4,000,000 shares designated, 75,000 shares issued and outstanding as of May 31, 2012 and August 31, 2011 75 75 Series B cumulative convertible preferred stock, $0.001 par value; 6,120,800 shares designated, 20,000 and Nil shares issued and outstanding as of May 31,2012 and August 31, 2011, respectively 20 - Common stock, $0.001 par value; 750,000,000 shares authorized, 2,250,591 and 1,959,888 shares issued as of May 31, 2012 and August 31, 2011, respectively and 2,155,591 and 1,959,888 shares outstanding as of May 31, 2012 and August 31, 2011, respectively Preferred stock subscription Additional paid-in capital Deficit accumulated during development stage ) ) Total Eco Ventures Group, Inc. Stockholders' (Deficit) Equity ) Non controlling interest ) Total (deficit) equity ) Total liabilities and (deficit) equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended May 31, For the Nine Months Ended May For the period from date of inception (November 9, 2010) Through May For the Period from date of inception (November 9, 2010) Through May 31, 2012 Operating expenses $ $
